Case: 20-1679    Document: 59     Page: 1   Filed: 12/14/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  MARK C. JACKSON,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1679
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5406, Chief Judge Margaret C.
 Bartley.
                 ______________________

                Decided: December 14, 2020
                  ______________________

    MARK C. JACKSON, Starke, FL, pro se.

     ALBERT S. IAROSSI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN, JR.,
 LOREN MISHA PREHEIM; AMANDA BLACKMON, Y. KEN LEE,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
Case: 20-1679    Document: 59      Page: 2    Filed: 12/14/2020




2                                            JACKSON   v. WILKIE



                  ______________________

    Before DYK, MOORE, and O’MALLEY, Circuit Judges.
 PER CURIAM.
      Mark Jackson appeals the decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) that dismissed his petitions for extraordinary relief
 in the nature of a writ of mandamus. We dismiss in part
 and affirm in part.
                        BACKGROUND
      Mr. Jackson served on active duty from July 1989 to
 July 1993. After discharge, Mr. Jackson applied for reim-
 bursement for the cost of a computer and Vocational Reha-
 bilitation and Education (“VRE”) benefits under Chapter
 31, Title 38, of the United States Code. In August 2005,
 the Department of Veterans Affairs (“VA”) Regional Office
 denied Mr. Jackson’s claim for reimbursement for the com-
 puter. In March 2006, the Regional Office denied Mr. Jack-
 son’s claim for VRE benefits.
     Mr. Jackson appealed the August 2005 and March
 2006 decisions to the Board of Veterans’ Appeals (“Board”).
 In a decision issued on August 4, 2014, the Board affirmed
 the denial of reimbursement for the computer but granted
 the appeal as to the VRE benefits and remanded to the Re-
 gional Office to provide VRE benefits to Mr. Jackson.
      Between January 2015 and July 2015, the Regional Of-
 fice reopened Mr. Jackson’s case and provided VRE ser-
 vices,    including by      meeting    with Mr. Jackson
 telephonically and drafting for Mr. Jackson a plan for vo-
 cational rehabilitation. After July 2015, the Regional Of-
 fice lost contact with Mr. Jackson, who did not respond to
 the Regional Office’s multiple attempts to contact
 Mr. Jackson between August 2015 and January 2017. On
 April 3, 2017, the Regional Office closed Mr. Jackson’s file
Case: 20-1679     Document: 59     Page: 3    Filed: 12/14/2020




 JACKSON   v. WILKIE                                        3



 due to Mr. Jackson’s lack of response to multiple contact
 attempts.
     On August 11, 2019, and September 8, 2019, Mr. Jack-
 son filed petitions for extraordinary relief in the nature of
 a writ of mandamus. The petitions appeared to seek en-
 forcement of the Board’s 2014 remand decision with re-
 spect to VRE benefits, “reimbursement for a computer,”
 and relief for matters not related to the implementation of
 veterans benefits provided by the VA, such as “an order re-
 storing his Florida truck driver’s license.” App’x 1. 1
     The Veterans Court determined that it had jurisdiction
 only over Mr. Jackson’s petitions to enforce the Board’s Au-
 gust 2014 decision. The Veterans Court further deter-
 mined that because the Regional Office had reopened
 Mr. Jackson’s VRE case and provided services, “the relief
 requested in his petitions [had] been provided,” and there
 was no continuing case or controversy that the Veterans
 Court had jurisdiction over. App’x 2. The Veterans Court
 accordingly dismissed Mr. Jackson’s petitions as moot.
     Mr. Jackson appeals.
                         DISCUSSION
      First, we conclude that we have no jurisdiction over
 Mr. Jackson’s appeal of the dismissal of his petitions as
 moot. We have limited jurisdiction to review appeals of de-
 cisions by the Veterans Court. Wanless v. Shinseki, 618
F.3d 1333, 1336 (Fed. Cir. 2010). Except to the extent that
 an appeal presents a constitutional issue, we may not re-
 view a challenge to a factual determination by the Veterans
 Court. 38 U.S.C. § 7292(d)(2). Mr. Jackson contends that
 his petitions are not moot, arguing that the delay between
 the original Regional Office decisions in 2005 and 2006 and



     1 “App’x” refers to the appendix attached to the gov-
 ernment’s response brief.
Case: 20-1679     Document: 59      Page: 4    Filed: 12/14/2020




4                                             JACKSON   v. WILKIE



 the Board decision in 2014 “put [him] in the position where
 . . . [he had] too many college credits to transfer to another
 school.” Appellant’s Mem. in Lieu Oral Arg. 1–3. This is a
 challenge to the Veterans Court’s factual determination
 that the Regional Office had complied with the Board’s
 2014 remand order, which we have no jurisdiction to re-
 view. Mr. Jackson also argues that his petitions for en-
 forcement of the Board’s 2014 remand order raises
 questions under the Fourteenth Amendment, but his
 “characterization of that question as constitutional in na-
 ture does not confer upon us jurisdiction that we otherwise
 lack.” Flores v. Nicholson, 476 F.3d 1379, 1382 (Fed. Cir.
 2007) (internal quotation marks omitted) (quoting Helfer v.
 West, 174 F.3d 1332, 1335 (Fed. Cir. 1999)).
     Second, we affirm the dismissal of Mr. Jackson’s ap-
 peal of the Veterans Court’s dismissal of the writ as to the
 reimbursement for a computer. “This court has jurisdiction
 to review the [Veterans Court’s] decision whether to grant
 a mandamus petition that raises a non-frivolous legal ques-
 tion . . . .” Beasley v. Shinseki, 709 F.3d 1154, 1158 (Fed.
 Cir. 2013). In our review, “we may determine whether the
 petitioner has satisfied the legal standard for issuing the
 writ.” Id. To obtain mandamus, Mr. Jackson must show
 that he “cannot adequately protect his rights through the
 normal appellate process.” Lamb v. Principi, 284 F.3d
1378, 1384 (Fed. Cir. 2002). “[T]he extraordinary writs
 cannot be used as substitutes for appeals . . . .” Id. (altera-
 tion in original) (citation omitted). Mr. Jackson’s reim-
 bursement claim for a computer has not been properly
 appealed, and mandamus cannot be used “as a substitute
 for the regular appeals process.” Cheney v. U.S. Dist. Ct.
 for D.C., 542 U.S. 367, 380–81 (2004).
     Third, we affirm as to the Veterans Court’s dismissal
 of the petitions seeking relief for claims that do not relate
 to implementation of veterans benefits.          We review
 whether the Veterans Court “properly declined to assert ju-
 risdiction” de novo. Andre v. Principi, 301 F.3d 1354, 1358
Case: 20-1679     Document: 59      Page: 5   Filed: 12/14/2020




 JACKSON   v. WILKIE                                         5



 (Fed. Cir. 2002). “[T]he Veterans Court has jurisdiction to
 review Secretary decisions, appealed from the Board, made
 ‘under a law’ affecting the provision of [VA-provided] bene-
 fits.” Burris v. Wilkie, 888 F.3d 1352, 1357 (Fed. Cir. 2018).
 The Veterans Court correctly determined here that it
 lacked jurisdiction over Mr. Jackson’s claims that do not
 relate to implementation of veterans benefits.
                         CONCLUSION
    We dismiss for lack of jurisdiction the appeal of the Vet-
 erans Court’s mootness decision. We affirm the Veterans
 Court in all other respects.
     AFFIRMED IN PART, DISMISSED IN PART
                            COSTS
     No costs.